Citation Nr: 1104366	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  07-31 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for bilateral carpal tunnel 
syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to November 
1991, and from June 1995 to January 2002.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in May 2007, a statement of the case 
was issued in August 2007, and a substantive appeal was received 
in October 2007.  The Veteran testified at a RO hearing in May 
2009 and a Board hearing in December 2010.  Transcripts of the 
hearings are of record.


FINDINGS OF FACT

1.  By way of a May 2004 rating decision, the RO denied the 
Veteran's claim for service connection for bilateral carpal 
tunnel syndrome; the Veteran did not file a timely substantive 
appeal.  

2.  Certain evidence received since the May 2004 decision is new 
and raises a reasonable possibility of substantiating the claim.
	

3.  The Veteran's bilateral carpal tunnel syndrome is causally 
related to his active duty service.  


CONCLUSIONS OF LAW

1.  The May 2004 RO rating decision which denied the Veteran's 
claim for bilateral carpal tunnel syndrome is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  Certain evidence received since the May 2004 decision is new 
and material; accordingly, the claim for service connection for 
bilateral carpal tunnel syndrome is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2010).

3.  Bilateral carpal tunnel syndrome was incurred in the 
Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Following notification of an initial review and adverse 
determination by the Regional Office, a notice of disagreement 
must be filed within one year from the date of notification 
thereof; otherwise, the determination becomes final and is not 
subject to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  
Following receipt of a notice of a timely disagreement, the RO is 
to issue a statement of the case.  38 C.F.R. § 19.26.  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the statement of 
the case to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  38 
C.F.R. § 20.302(b).  Otherwise, the determination becomes final 
and is not subject to revision except on the receipt of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.

The Veteran's original service connection claim for bilateral 
carpal tunnel syndrome was denied by the RO by way of a May 2004 
rating decision.  The Veteran filed a timely notice of 
disagreement; and the RO issued a February 2005 statement of the 
case.  The Veteran failed to file a timely substantive appeal.  
Consequently, the decision became final.  38 U.S.C.A. § 7105(c).  

The Board notes that the RO has not explicitly reopened the 
Veteran's claim.  However, in June 2009 and January 2010 
supplemental statements of the case, it appears that the RO 
readjudicated the claim on a de novo basis.  Regardless of any 
determinations made by the RO, the Board must find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 
05-92.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of whether 
the evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 
U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 
1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and 
material evidence") provide as follows:   

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence of 
record at the time of the last prior final 
denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.	

Second, if VA determines that the evidence is new and material, 
the VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring that 
the duty to assist has been fulfilled.  See Winters v. West, 12 
Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set 
forth in Elkins), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The 
second step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 
(1999).  In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and material.  
If the evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to 
reopen a previously and finally disallowed claim, there must be 
new and material evidence presented or secured since the time 
that the claim was finally denied on any basis. Additionally, 
evidence considered to be new and material sufficient to reopen a 
claim should be evidence that tends to prove the merits of the 
claim that was the specified basis for the last final 
disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new evidence is 
presumed to be credible.  The only exception would be where 
evidence presented is either (1) beyond the competence of the 
individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a 
claim that has become final, then the claim is reopened and 
decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.

The evidence on record at the time of the March 2004 rating 
decision included the service treatment records from the 
Veteran's first period of service (November 1988 to November 
1991), September 2003 hospital reports from Spartanburg Regional 
Medical Center, and a December 2003 statement from the Veteran.   

The basis for the March 2004 denial was the fact that the there 
was no competent medical evidence that the Veteran's bilateral 
carpal tunnel syndrome was due to service.  

Evidence submitted since the March 2004 rating decision includes 
VA outpatient treatment records that reflect that the Veteran was 
diagnosed with and underwent surgery for bilateral carpel tunnel 
syndrome; a May 2009 VA examination report and October 2009; a 
March 2010 lay statement from the Veteran's spouse; and May 2009 
and December 2010 hearing testimony from the Veteran.  

The Board notes that this newly submitted evidence is new in that 
it is not duplicative.  Moreover, the Board finds that the lay 
statement from the Veteran's spouse is new and material as it was 
not of record in 2004 and includes information based on her 
knowledge as the Veteran's spouse as to the onset of carpal 
tunnel syndrome.  Additionally, there is testimony offered by the 
Veteran himself which the Board finds to be highly credible in 
describing what symptoms he experienced during his second period 
of service.  He reported that he experienced problems with his 
hands; and that he was fitted for wrist splints.  He reported 
that his commanding officer did not approve of the Veteran 
wearing them during the day because they were not part of the 
uniform.  He testified that he was diagnosed with carpal tunnel 
syndrome and that the examiners recommended surgery.  However, 
since he only had two or three months until discharge, it was 
recommended that he have the surgery after he left the service.  
Since the service treatment records are not available for this 
period of service, the testimony of the Veteran himself his 
highly probative.  Such evidence is new and material when 
considered in light of the prior final decision.  Accordingly, 
the claim is reopened.  

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, 
for Veteran's who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain chronic 
disabilities, such as neurological disorders, are presumed to 
have been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

As noted above, the RO has been unable to obtain any service 
treatment records for the Veteran's second period of service 
(June 1995 to January 2002).  The Board is aware that in such a 
situation it has a heightened duty to assist a claimant in 
developing the Veteran's claim.  This duty includes the search 
for alternate medical records, as well as a heightened obligation 
on the Board's part to explain its findings and conclusions, and 
carefully consider the benefit-of-the-doubt rule.  See Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The case law does not, however, lower the 
legal standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and discuss 
in its decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).  The 
Board's analysis of this Veteran's claim is undertaken with this 
duty in mind.  

The record reflects, and the Board is satisfied, that the RO has 
made all possible efforts to locate and obtain these 
aforementioned records.  

The Veteran testified that he had problems with his hands during 
service and that he was issued wrist splints.  He also testified 
that he was diagnosed with bilateral carpal tunnel syndrome and 
that surgery was recommended.  Finally, he testified that he 
applied for a job in February 2003 and that he had to complete 
numerous questionnaires as an applicant.  In a September 2003 
questionnaire, he admitted that he has had numbness in his hands.  
He underwent a nerve pace conduction study that showed abnormal 
nerve pace or borderline nerve pace with clinical evidence of an 
active repetitive motion disorder of the hands or wrists.  It was 
recommended that the Veteran not work at a job requiring highly 
repetitive motion activity and stress to the hands/wrists.  The 
examiner noted that the Veteran reported a history of bilateral 
carpal tunnel syndrome that was diagnosed in 1999.  The Veteran 
reported that he still had mild symptoms.  

As noted earlier, the Veteran underwent a right carpal tunnel 
release in May 2007; and then underwent a left carpal tunnel 
release in August 2007.  The surgeon noted in August 2007 that 
the May 2007 surgery had been successful and that the Veteran had 
good results with the right hand.  

The Veteran underwent a VA examination in May 2009.  The examiner 
reviewed the claims file in conjunction with the examination.  
The Veteran reported that after he underwent the bilateral carpal 
tunnel releases, his right hand/wrist symptoms resolved 
appropriately.  However, he stated that his left hand problems 
did not resolve; and that he is left handed.  Apparently, the 
surgeon told him that the left hand symptoms did not resolve was 
because he has a cubital tunnel syndrome in addition to the 
carpal tunnel syndrome.  

Upon examination, the examiner found no muscle atrophy, weakness, 
sensory change, or reflex abnormalities in either hand.  He 
stated that there was no clinical evidence of either carpal 
tunnel syndrome or cubital tunnel syndrome.  However, he did 
request a nerve conduction velocity of the left ulnar and median 
nerve to see if there was evidence of nerve impairment.  

The Veteran underwent the nerve conduction velocity (NCV) in June 
2009.  The NCV was limited to the Veteran's left hand.  Based on 
the NCV results, the May 2009 examiner submitted an October 2009 
addendum in which he noted that the proper diagnoses are left 
median neuropathy distal to the wrist, moderate in degree; and 
left ulnar neuropathy due to cubital tunnel syndrome at the 
elbow, moderate in degree without associated clinical 
abnormalities.   

The Board finds that the Veteran and his spouse provided highly 
detailed and highly credible testimony regarding symptoms of 
numbness in the Veteran's hands; an in-service diagnosis of 
bilateral carpal tunnel syndrome; and service-issued wrist 
splints.  The Board also notes that in 2003, the Veteran was 
found to have abnormal nerve pace or borderline nerve pace with 
clinical evidence of an active repetitive motion disorder of the 
hands or wrists.  The disability was severe enough that he was 
unable to get a job requiring highly repetitive motion activity 
and stress to the hands/wrists.  At that time (prior to the 
Veteran ever having filed a claim), the Veteran admitted that he 
had numbness in the hands and reported that he had been diagnosed 
with carpal tunnel syndrome in service.  

The record persuasively shows that the Veteran has been diagnosed 
with bilateral carpal tunnel syndrome.  While some evidence 
suggests that the surgical procedure on the right writs may have 
alleviated some symptoms, the fact remains that the evidence 
persuasively shows that the Veteran has had bilateral carpal 
tunnel syndrome which is causally related to his service.  
Service connection for bilateral carpal tunnel syndrome is 
therefore warranted.  

Veterans Claims Assistance Act of 2000 (VCAA)

There is no need to undertake any review of compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and implementing 
regulations in this case since there is no detriment to the 
Veteran as a result of any VCAA deficiency in view of the fact 
that the full benefit sought by the Veteran is being granted by 
this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  The Board notes that an RO 
letter in March 2007 informed the Veteran of the manner in which 
disability ratings and effective dates are assigned.  The RO will 
take such actions in the course of implementing this grant of 
service connection, and the Veteran may always file a timely 
notice of disagreement if he wishes to appeal from those 
downstream determinations. 




ORDER

New and material evidence has been received to reopen the 
Veteran's claim of service connection for bilateral carpal tunnel 
syndrome; and the Board finds that service connection for 
bilateral carpal tunnel syndrome is warranted.  The appeal is 
granted.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


